Citation Nr: 0834508	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  03-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue, to include as a result of exposure to 
herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969, with service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development by the Board in March 
2006.  


FINDINGS OF FACT

Squamous cell carcinoma of the tongue is as likely as not 
related to the veteran's Agent Orange exposure in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
squamous cell carcinoma of the tongue was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Analysis

The record shows that the veteran served in the Army in the 
Republic of Vietnam during the Vietnam era.  He is therefore 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. 
§ 1116(f).  The veteran contends that his exposure to Agent 
Orange caused and/or contributed to his current condition of 
squamous cell cancer of the tongue.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphomal; 
acute or subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term "soft-tissue sarcoma" includes 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhbdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The VA has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449, and Fed. Reg. 57586-57589 
(1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997).

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include cancer of the tongue, becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In reviewing the veteran's service connection claim under the 
provisions pertaining to diseases presumptively associated 
with Agent Orange exposure, the Board notes that the record 
is devoid of any evidence of any presumptive diseases listed 
in Section 3.309(e), at any time during or after service.  
The Board acknowledges the appellant's contention that his 
tongue cancer was related to his Agent Orange exposure, and 
that as a result he should be presumptively service-
connected.  The Board notes that squamous cell carcinoma of 
the tongue is not one of the types of chronic diseases 
presumptively related to Agent Orange exposure. 

If competent evidence demonstrated that the veteran's tongue 
cancer had its onset during, or was etiologically related to, 
his period of active military service, service connection 
could be granted on a direct basis.  The veteran's first 
manifestation of his disease was documented in April 2000.  
The April 2000 medical record from T.J.E., M.D., a 
hematologist/oncologist, reflected a diagnosis of stage IV 
squamous carcinoma at the base of the tongue.

In an August 2003 signed statement, P.K., M.D., stated that 
he treated the veteran for several years and that the veteran 
had been diagnosed with squamous cell carcinoma of the throat 
that was primarily based in the base of the tongue region.  
The doctor noted that the tumor was directly adjacent to the 
supraglottic larynx.  The stage IV tumor was treated with 
radiation therapy and chemotherapy approximately three years 
earlier.  Dr. P.K., said that there were "obviously multiple 
possible causes for tumors of this type and[an] exact 
determination of the cause [was] not possible with the 
technology available today.  Dr. P.K., noted that the veteran 
was exposed to Agent Orange during service and opined that it 
would certainly be a possible cause for this problem. 

In September 2003, Dr. T.J.E., stated that the veteran had 
stage IV squamous carcinoma, right base of the tongue with a 
fixed right neck mass.  The tumor involved the 
glossoepiglottic olds through the base of the tongue, across 
to the left side.  The doctor stated that the veteran's 
primary cancer was a base of the tongue malignancy with 
adenopathy in the neck, and was the same cell type as 
laryngeal cancer and other respiratory cancers.  Dr. T.J.E., 
opined that the etiology of the base of tongue cancer could 
arise from many factors.  

The veteran was afforded a VA examination in May 2006.  The 
May 2006 examiner noted that in March 2000, the veteran 
underwent a biopsy for a stage IV squamous cell carcinoma at 
the base of the right tongue.  Ultimately the examiner 
provided a diagnosis of squamous carcinoma of the base of the 
right tongue in complete remission following 
chemotherapy/radiation.

The RO sought an opinion regarding the etiology of the 
veteran's cancer.  In an April 2007 VA opinion by Dr. J.M.L., 
the doctor opined that the veteran's cancer had multifactoral 
causes including smoking, alcohol use, infection and Agent 
Orange exposure.  He also opined that the squamous cell 
carcinoma of the base of the tongue was at least as likely as 
not caused by the veteran's military service.  In a follow-up 
phone call documented in December 2007, the doctor stated 
that the veteran's squamous cell carcinoma at the base of the 
tongue was respiratory in location and therefore believed 
that service connection due to Agent Orange exposure was 
warranted.

Given the above opinions by Dr. J.M.L., the Board, in 
applying the benefit of the doubt doctrine finds that the 
veteran has submitted competent medical evidence showing that 
he has squamous cell cancer of the tongue, that he was 
exposed to Agent Orange in service, and that this exposure 
led to the development of his squamous cell cancer of the 
tongue.  Thus, the Board finds that service connection is 
warranted for squamous cell carcinoma of the tongue.


ORDER

Service connection for squamous cell carcinoma of the tongue 
is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


